DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 04/19/2021, Claims 1 and 2 are amended. Claims 1-2 are pending. No new matter has been added. 

With respect to the expedited amendment filed on 04/19/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-2 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-2 are allowed. 
Independent Claim 1 respectively recite the limitations of:  at least one sensor configured to detect a surrounding environment of a moving object as detection data; and an electronic control unit (ECU) including at least one processor programmed to: store, in a buffer, the detection data in association with a time point; perform tracking of an object recognized around the moving object based on the detection data stored in the buffer; determine whether the object is lost during tracking of the object, wherein the object is determined as lost during tracking if the object was previously recognized and is not currently recognized; determine a period during which the object is determined to be lost as a recording period in response to a fact that a predetermined recording condition is satisfied; and record the detection data corresponding to the recording period onto a recording medium wherein the predetermined recording condition is satisfied when the vehicle comes in contact with another vehicle, when an acceleration change equal to or higher than a predetermined value is detected, or when the driver intervenes during autonomous driving of the moving object. 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Saito et al. discloses picture inputted from a camera 10 are digitalized in an A/D conversion part 11 and are sequentially stored in a picture memory 12. A moving object recognition part 13 compares picture data fetched 

 However, Saito et al., even if combined, at least one sensor configured to detect a surrounding environment of a moving object as detection data; and an electronic control unit (ECU) including at least one processor programmed to: store, in a buffer, the , as required by claim 1. Indeed, these references are silent about any such recording of tracking object when recognized and lost object after recognition, let alone and record the detection data corresponding to the recording period onto a recording medium wherein the predetermined recording condition is satisfied when the vehicle comes in contact with another vehicle, when an acceleration change equal to or higher than a predetermined value is detected, or when the driver intervenes during autonomous driving of the moving object. The remaining cited art of record does not cure this deficiency. Accordingly, claim 1 is allowed. Claim 2 is are allowed by virtue of their dependency on claim 1.
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10984543 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661